DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal Of Indication Of Allowable Subject Matter
               The previous indication of allowability of claims 1,2,5,6,7 has been withdrawn in view of newly discovered prior art.  The delay in the citation of this prior art it regretted.  A new non-final action on the merits follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 are rejected under 35 U.S.C. 103 as being unpatentable over Soolari et al (“Orthodontic Forced Eruption A Team Approach In Aesthetic Treatment”) (newly cited) in view of Chung 20080108008 (newly cited).
With regard to claim 1, Soolari et al disclose a method of restoring an improper morphology of alveolar bone around a tooth in a patient.  See page 114, first column which discusses severe bone loss around diseased teeth.  Soolari also disclose the steps of applying a bracket to a tooth, and installing an archwire within a slot of the bracket (see figure 5).   A mechanical stimulus is thus initiated on the root of the tooth to induce the tooth to move along an eruption path that uprights the root of the tooth causing orthoeruption.  See page 114, column 2.  This corrects the position of the tooth and restores the morphology of the alveolar bone.  See page 114, firs column, second full paragraph, last three lines, which discusses producing new alveolar bone.
                Soolari et al do not disclose applying a force to the bracket by attaching a force transmitting member to the bracket.  It is noted that Soolari disclose using self-ligating brackets.
                Chung discloses orthodontic brackets 56 that include force transmitting members that couple an archwire thereto.  See fig. 5.  Chung also notes in the disclosure that upon movement of the tooth by the bracket forces, alveolar bone remodels around the tooth.  See paragraph 3, last three lines.
                It would have been obvious to one skilled in the art to use a bracket with a separate ligating (force transmitting) member, in the method of restoring improper morphology of alveolar bone of Soolari et al, in view of the teaching of Chung that brackets with separate force transmitting members may be used in procedures that result in remodeling of alveolar bone.

               With regard to claim 2, note that Soolari et al discloses the morphology to be a deficiency in alveolar bone.  See page 114, first column.
 


               
Allowable Subject Matter
Claims 10-18 are allowed.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772